DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 3, 4, 6, 9, 11, 13, 14, 16-28 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations: [claim1]” wherein a second thickness of the second barrier layer is over five times larger than a first thickness of the first barrier layer; and a conductive pad over the second barrier layer, wherein a center of the conductive pad has a third thickness, and a perimeter of the conductive pad has a fourth thickness smaller than the third thickness”, [claim 13]” the first barrier layer extending along and physically contacting an upper surface of a top metal line of the metal lines, the first barrier layer having a first thickness; a second barrier layer over the first barrier layer, the second barrier layer having a second thickness greater than the first thickness; and a conductive pad over the second barrier layer, wherein the conductive pad has a T- shaped cross-section” and [claim 17]” a second barrier layer over the first barrier layer, wherein the second barrier layer and the first barrier layer have different thicknesses; and a pad over the second barrier layer, wherein the pad has a T-shaped cross-section, wherein the pad overlies a nitride layer, and the nitride layer overlies an oxide layer” in combination with the remaining limitations of each claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMAR MOVVA/Primary Examiner, Art Unit 2898